Citation Nr: 1456534	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-28 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael Kelly, Attorney-at-law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1983 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).

The Veteran testified at a travel board hearing at the RO in May 2014 before the undersigned Veterans' Law Judge.  A transcript of the hearing is associated with the Veteran's Virtual VA claims folder.  


FINDINGS OF FACT

1. The Veteran has current DSM-IV diagnosis of PTSD.
 
2. An acquired psychiatric disorder was not "noted" at service entrance. 

3. The evidence clearly and unmistakably shows that PTSD preexisted service.

4. The evidence clearly and unmistakably shows that PTSD was not aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The RO provided the required notice in a letter sent to the Veteran in October 2011.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, the October 2011 letter advised the Veteran of the criteria for establishing service connection under 38 C.F.R. § 3.304(f)(3).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, a VA examination with opinion, the Veteran's lay statements, and the Veteran's hearing testimony.

The Veteran was afforded a VA examination in March 2012.  This report reflects the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  Supporting rationale was provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that this examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  
Laws and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)). 

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

The veteran will be considered to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted..  38 U.S.C.A. §§ 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  

The law further provides that, if a preexisting disorder is noted, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  


Analysis

The Veteran seeks to establish his entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran specifically alleges his PTSD is  due to a personal assault that occurred in service.  

VA treatment records show the Veteran was initially diagnosed with alcohol dependence in January 1997 and later with PTSD in October 2002.  A current psychiatric disability has therefore been demonstrated.

Service treatment records show the Veteran received alcohol abuse treatment in March 1985.  Service treatment records show the Veteran received injuries to his face in July 1985 following an assault.  The Veteran was noted to have severe ecchymosis of the left eye and a bruise under the right eye.  

The Board has reviewed the service treatment and personnel records.  No entrance or separation examinations are of record.  Accordingly, the Board finds that the Veteran did not have a pre-existing psychiatric disability "noted" on entrance.  However, VA treatment records dated  1997 show the Veteran has reported a history of childhood abuse beginning around age 8.  The Veteran reported a history of alcohol use as a minor beginning at approximately age 13-14.

VA treatment records dated April 2004 show the Veteran reported symptoms of depression beginning in childhood and persisting through his lifetime.  The Veteran related the onset of his depression to his difficult childhood.  The Veteran reported exposure to several potentially traumatic events during the April 2004 VA psychiatric consultation, including: emotional abuse from his mother; physical abuse from his father; a physical assault in 1989 that led to 3 reconstructive surgeries and several months of hospitalization; being victim of a stabbing in 1991; experiencing the sudden death of friends who were also homeless and exposed to the elements during the winter; and having to jump out of a second story window to avoid being shot.  The Veteran reported re-experiencing related to several events, but especially noted his physical abuse as a child, describing himself as mistrustful and "constantly on guard."
The Veteran was afforded a VA examination in March 2012.  Upon review of the record and a clinical examination, the March 2012 VA examiner opined that the Veteran's PTSD was a pre-existing condition and that it was less likely than not aggravated beyond a normal progression of the disease by active duty service.  The examiner supported their opinion by noting the Veteran's reports of nightmares and re-experiencing trauma predominantly focus on his childhood.  The examiner noted that the Veteran began sleeping with a knife under is pillow at age 10-12.  

The examiner opined that the stressors that support a diagnosis of PTSD in this case are firstly, the Veteran's childhood abuse, and secondly, the Veteran reported being fearful for his life during a five month incarceration with a fellow inmate that had threatened him, in addition to the Veteran's reports of being "stabbed, knocked out."  The VA examiner noted the instance of personal assault in July 1985 documented in the service treatment records, but ultimately opined that the Veteran's preexisting PTSD was not aggravated by this incident.  The examiner cited a support for their rationale the reported history of the Veteran and the treatment notes indicating Veteran associating his experiences in childhood with his feelings of mistrust and being "constantly on guard."  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran asserts that he has an acquired psychiatric disability due to the claimed stressor events in service.  While the Veteran is competent to state that he has observable symptoms, he is not competent to render a medical or psychiatric diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical or psychiatric diagnoses or medical opinions. 

Here, the Board finds the March 2012 VA opinion is more probative than the general and conclusory assertions from the Veteran.  The evidence of record does not contain a favorable medical opinion linking the Veteran's current psychiatric disability (PTSD) with his active duty service.  The Veteran provided testimony at a May 2014 hearing before the undersigned.  While the Board finds the Veteran competent to report his symptoms and credible regarding the occurrence of the personal assault in service, he is not competent to render a medical or psychiatric diagnosis.  

The Board finds the March 2012 VA opinion is entitled to greater probative weight in regards to the etiology of the Veteran's current psychiatric disability than the lay statements of the Veteran.  The Board affords the March 2012 VA opinion greater probative weight because the VA opinion report accurately cites to the clinical evidence of record, is consistent with the record as a whole, and contains supporting rationale for the opinion proffered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Furthermore, based on a careful review of the record, including VA treatment records and the March 2012 VA examination report, the Board concludes that the presumption of soundness has been rebutted.  

The evidence is clear that the Veteran experienced traumatic events that led to the Veteran sleeping with a knife under his pillow and alcohol use in adolescence and early adulthood prior to active duty service.  The Board finds the VA examiner's opinion that the Veteran manifested PTSD prior to service persuasive and entitled to controlling probative value.

Additionally, based on the review of the record and March 2012 VA examination report, the Board finds there is no competent evidence that the Veteran's experiences in the military, including the incident involving injuries to the Veteran's face, had an effect on the course of pre-existing alcohol use or his pre-existing difficulties with "feeling on guard and mistrustful."

In summary, the Board finds that clear and unmistakable (obvious or manifest) evidence demonstrates that the Veteran's diagnosed PTSD is related to pre-service stressors, specifically, the childhood abuse the Veteran experienced prior to service. Furthermore, the Board also finds that the evidence of record indicates clearly and unmistakably that the Veteran's childhood PTSD was not aggravated by service.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


